Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 28, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  142933 & (18)(24)                                                                                     Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 142933
                                                                     COA: 299462
                                                                     Wayne CC: 93-001098-01-FC
  RANDALL MARK BRYANT,
           Defendant-Appellant.

  _________________________________________/

         By order of September 26, 2011, the prosecuting attorney was directed to answer
  the application for leave to appeal the March 18, 2011 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered, and it is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court. The motion to remand is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 28, 2011                   _________________________________________
         d1219                                                                  Clerk